ORDER
DiCarlo, Chief Judge:
Upon consideration of Plaintiffs’ motion for judgment upon the agency record pursuant to Rule 56.2 of the Rules of this court, Defendant’s and Defendant-Intervenor’s responses thereto, and the agency record, it is hereby
Ordered that Plaintiffs’ motion for judgment upon the agency record is granted; and it is further
ORDERED that Commerce’s final countervailing duty determination is remanded in accordance with the instructions set forth in Aimcor v. United States, Slip-Op. 95-210 (Dec. 29, 1995); and it is further
Ordered that the remand results shall be filed with the court within 60 days from the date of this order. Any party contesting the remand results shall file comments within 30 days of the remand results. Commerce may file its response to any comments within 15 days of the filing of the comments.